DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that the parent and grandparent applications have issued as patents (U.S. Patent Nos. 10,842,995 and 9,814,879, respectively).  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 29, 31, 32, and 40 are objected to because of the following informalities:
In claim 29, line 1: “the linguistic characteristics” should apparently read --the one or more linguistic characteristics--.
In claim 31, line 6: “a physiological system” should apparently read --the physiological system--.
In claim 31, line 7: “the linguistic characteristics based only the” should apparently read --the one or more linguistic characteristics based only on the--.
In claim 32, line 2: “processors” should apparently read --processor--.
In claim 32, line 4: the dash at the end of the line should apparently be deleted.
In claim 40, lines 1-2: “the linguistic characteristics” should apparently read --the one or more linguistic characteristics--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31, 33-38, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the physiological system" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the recipient" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claims 34 and 35 both recite multiple instances of this limitation and may need to be amended in kind.
Claims 34 and 35 are rejected by virtue of their dependence upon claim 33.
Claim 36 recites the limitation "the recipient" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 37 recites multiple instances of this limitation and may need to be amended in kind.
Claim 37 is rejected by virtue of its dependence upon claim 36.
Claim 38 recites the limitation "the recipient" in line 3 (in two instances).  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the recipient" in line 2 (and again in line 3).  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 20, and 21 of U.S. Patent No. 10,842,995.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the issued patent anticipate or render obvious the present claims.  Claims 1-9 of the issued patent map to present claims 21-29; claim 20 of the issued patent maps to present claim 30; claim 21 of the issued patent maps to present claim 31; claims 1 and 20 of the issued patent maps to present claim 32; and claims 2-9 of the issued patent maps to present claims 33-40.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 18, 21, 23, and 24 of U.S. Patent No. 9,814,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the issued patent anticipate or render obvious the present claims.  Claims 1, 20, and 24 of the issued patent map to present claims 21-23, 25, 26, and 29; claim 18 of the issued patent maps to present claims 24, 27, and 28; claim 21 of the issued patent maps to present claim 30; claims 17 and 23 of the issued patent map to present claim 31; claims 1, 20, 21, 24 of the issued patent map to present claims 32-34, 36, 37, and 40; and claim 18 of the issued patent maps to present claims 35, 38, and 39.

Allowable Subject Matter
Claims 21-30, 32, and 39 would be allowable if the double patenting rejections set forth in this Office action are overcome.
Claims 31, 33-38, and 40 would be allowable if the double patenting rejections set forth in this Office action are overcome and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: as disclosed in the parent application, it is known to use hearing prostheses that determine how much the recipient is talking and how much other persons in the audio environment are talking so as to determine if the recipient is in a conversation with the other persons.  However, none of the prior art of record teaches or reasonably suggests generating and outputting data representing the determined one or more linguistic characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791